Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Response to Amendment
This Office Action has been issued in response to amendment filed 11/01/2021.
Applicant's arguments have been carefully and fully considered and are persuasive.


Claim Status
         Claim(s) 1-7, 9-13, 15-20, 31-37 have been considered and remain pending. Claim(s) 1, 7, 13, 16, 19, 20, 31, 33 have been amended. New claim(s) 36, 37 have been added. Claim(s) 8, 14, 21-30  have been cancelled. Claim(s) 1, 19, 20, 31, 33 have been amended per Examiner's amendment.


EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

Authorization for this examiner's amendment was given in a telephone interview with attorney Robert Shatto Registration No. 74,671 on 01/07/2022

Claims 1, 19, 20, 31, 33  have been amended as follows:

1.	(Currently Amended)  A method for processing an instruction by a processor, wherein the processor is operationally connected to one or more buses, wherein the method comprises:
	determining the instruction is to access an address of an address space, wherein the address space maps a memory and additionally comprises a range of Memory Mapped Input/Output (MMIO) addresses, wherein the instruction was issued by a first partition of a plurality of partitions executing on the processor, wherein the processor is provided with a first partition identifier for the first partition that identifies the first partition as having issued the instruction 
determining the address being accessed by the instruction is within the range of MMIO addresses;
determining that the first partition is permitted to access the address using the first partition identifier;

generating, in response to determining that the address being accessed is not in the translation lookaside buffer and that the first partition is permitted to access the address, a first translation of the address being accessed to a bus identifier and a bus address using a translation table assigned to the first partition, wherein the bus identifier identifies one of the buses, wherein the bus address is in a bus address space assigned to the identified bus, and wherein the bus address resulting from the translation is assigned to a device accessible via the identified bus;
generating an entry for the address being accessed in the translation lookaside buffer, wherein the generated entry enables a translation of the address being accessed to the bus identifier and the bus address resulting from the translation using the translation table; and
sending, based on the instruction, a request directed to the device via the identified bus to the bus address resulting from the first translation.

19.	(Currently Amended)  A system for processing an instruction by a processor comprising:
one or more processors, wherein the one or more processors are operationally connected to one or more buses; 
a plurality of partitions executing on the one or more processors; and 
a memory communicatively coupled to the one or more processors, 

	determining that a received instruction is to access an address of an address space, wherein the address space maps a memory, and wherein the address space additionally comprises a range of Memory Mapped Input/Output (MMIO) addresses, wherein the instruction was issued by a first partition of the plurality of partitions, wherein the one or more processors are provided with a first partition identifier for the first partition that identifies the first partition as having issued the instruction 
determining the address being accessed by the instruction is within the range of MMIO addresses;
determining that the address being accessed is not in a translation lookaside buffer;
accessing, in response to determining that the address being accessed is not in the translation lookaside buffer, a translation table assigned to the first partition using the first partition identifier, wherein the translation table enables translation of MMIO addresses that the first partition is permitted to access into bus identifiers and bus addresses;
generating, in response to determining that the address being accessed is not in the translation lookaside buffer, a first translation of the address being accessed to a first bus identifier and a first bus address using the translation table assigned to the first partition, wherein the first bus identifier identifies one of the buses, wherein the first bus address is in a bus address space assigned to the identified bus, and wherein the first 
generating a first entry for the address being accessed in the translation lookaside buffer, wherein the generated first entry associates the address being accessed to the first bus identifier and the first bus address identified by the first translation, wherein the first entry is assigned to the first partition such that only the first partition has access to the first entry, and wherein the first entry enables a second translation of the address being accessed to the first bus identifier and the first bus address using the translation lookaside buffer; and
sending, based on the instruction, a request directed to the device via the identified bus to the first bus address resulting from the first translation.

20.	(Currently Amended)  A computer program product for processing an instruction by a processor, the computer program product comprising a computer readable storage medium having machine executable program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a computer to perform a method comprising: 
	determining the instruction is to access an address of an address space, wherein the address space maps a memory, and wherein the address space additionally comprises a range of Memory Mapped Input/Output (MMIO) addresses, wherein the instruction was issued by a first partition of a plurality of partitions executing on the processor, wherein the processor is provided with a first partition identifier for the first partition that identifies the first partition as having issued the instruction 
determining the address being accessed by the instruction is within the range of MMIO addresses;
determining that the first partition is permitted to access the address using the first partition identifier;
determining that the address being accessed is not in a translation lookaside buffer;
generating, in response to determining that the address being accessed is not in the translation lookaside buffer and that the first partition is permitted to access the address, a first translation of the address being accessed to a bus identifier and a bus address using a translation table assigned to the first partition, wherein the bus identifier identifies one of the buses, wherein the bus address is in a bus address space assigned to the identified bus, and wherein the bus address resulting from the translation is assigned to a device accessible via the identified bus;
generating an entry for the address being accessed in the translation lookaside buffer, wherein the generated entry associates the address being accessed to the bus identifier and the bus address identified by the first translation, and wherein the entry enables a second translation of the address being accessed to the bus identifier and the bus address using the translation lookaside buffer; and
sending, based on the instruction, a request directed to the device via the identified bus to the bus address resulting from the first translation.


	receiving an instruction to access a Memory Mapped Input/Output (MMIO) address of an address space that includes a range of MMIO addresses for one or more connected devices, wherein the instruction was issued by a first partition of a plurality of partitions executing on the processor, wherein the processor is provided with a first partition identifier for the first partition that identifies the first partition as having issued the instruction 
	querying a translation lookaside buffer (TLB) for the MMIO address, wherein the TLB maps MMIO addresses to associated bus addresses and bus identifiers, wherein each entry in the TLB comprises a hardware request routing address, a lower limit of the bus address space for an associated bus, and an upper limit of the bus address space for the associated bus;
	determining, in response to the MMIO address being in the TLB, that the first partition is permitted to access the MMIO address by comparing the first partition identifier to an entry for the MMIO address in the TLB, wherein each entry in the TLB is assigned to a particular partition of the plurality of partitions;
	identifying, in response to determining that the first partition is permitted to access the MMIO address based on the first partition identifier matching , a bus address associated with the MMIO address using the TLB, the bus address being assigned to a device of the one or more connected devices; and
	transmitting, based on the instruction, a request to the device via the bus address.

33.	(Currently Amended) A method comprising:
	receiving, by a processor, an instruction to access a Memory Mapped Input/Output (MMIO) address of an address space that includes a range of MMIO addresses, wherein the instruction was issued by a first partition of a plurality of partitions executing on the processor, wherein the processor is provided with a first partition identifier for the first partition that identifies the first partition as having issued the instruction 
determining that the MMIO address is not in a translation lookaside buffer (TLB);
	translating, in response to determining that the MMIO address is not in the TLB, using a translation table associated with the first partition, the MMIO address to a bus identifier and a bus address in response to determining that the first partition is permitted to access the MMIO address using the first partition identifier, wherein the bus identifier identifies a first bus of a plurality of buses connected to the processor, the bus address being assigned to a device accessible via the first bus; 
	sending, based on the instruction, a request directed to the device to the bus address via the identified bus.


Allowable Subject Matter

Per the instant Office Action, Claims 1-7, 9-13, 15-20, 31-37 are considered as allowable subject matter. After careful consideration, examination, and search of the claimed invention, prior art was not found to teach the amended limitation to the associated with the first partition, the MMIO address to a bus identifier and a bus address in response to determining that the first partition is permitted to access the MMIO address using the first partition identifier” “determining, in response to the MMIO address being in the TLB, that the first partition is permitted to access the MMIO address by comparing the first partition identifier to an entry for the MMIO address in the TLB, wherein each entry in the TLB is assigned to a particular partition of the plurality of partitions; identifying, in response to determining that the first partition is permitted to access the MMIO address based on the first partition identifier matching, a bus address associated with the MMIO address using the TLB,”

The following is an examiner's statement of reasons for allowance:

The reasons for allowance of Claim 1 is that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a storage system comprising: 
“ ..determining the instruction is to access an address of an address space, wherein the address space maps a memory and additionally comprises a range of Memory Mapped Input/Output (MMIO) addresses, wherein the instruction was issued by a first partition of a plurality of partitions executing on the processor, wherein the processor is provided with a first partition identifier for the first partition that identifies the first partition as having issued the instruction;

determining that the first partition is permitted to access the address using the first partition identifier;
determining that the address being accessed is not in a translation lookaside buffer;
generating, in response to determining that the address being accessed is not in the translation lookaside buffer and that the first partition is permitted to access the address, a first translation of the address being accessed to a bus identifier and a bus address using a translation table assigned to the first partition, wherein the bus identifier identifies one of the buses, wherein the bus address is in a bus address space assigned to the identified bus, and wherein the bus address resulting from the translation is assigned to a device accessible via the identified bus;
generating an entry for the address being accessed in the translation lookaside buffer, wherein the generated entry enables a translation of the address being accessed to the bus identifier and the bus address resulting from the translation using the translation table; and
sending, based on the instruction, a request directed to the device via the identified bus to the bus address resulting from the first translation.

The reasons for allowance of Claim 19 is that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a storage system comprising: 

determining the address being accessed by the instruction is within the range of MMIO addresses;
determining that the address being accessed is not in a translation lookaside buffer;
accessing, in response to determining that the address being accessed is not in the translation lookaside buffer, a translation table assigned to the first partition using the first partition identifier, wherein the translation table enables translation of MMIO addresses that the first partition is permitted to access into bus identifiers and bus addresses;
generating, in response to determining that the address being accessed is not in the translation lookaside buffer, a first translation of the address being accessed to a first bus identifier and a first bus address using the translation table assigned to the first partition, wherein the first bus identifier identifies one of the buses, wherein the first bus address is in a bus address space assigned to the identified bus, and wherein the first bus address resulting from the translation is assigned to a device accessible via the identified bus;

sending, based on the instruction, a request directed to the device via the identified bus to the first bus address resulting from the first translation.

The reasons for allowance of Claim 20 is that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a storage system comprising: 
“ …determining the instruction is to access an address of an address space, wherein the address space maps a memory, and wherein the address space additionally comprises a range of Memory Mapped Input/Output (MMIO) addresses, wherein the instruction was issued by a first partition of a plurality of partitions executing on the processor, wherein the processor is provided with a first partition identifier for the first partition that identifies the first partition as having issued the instruction;
determining the address being accessed by the instruction is within the range of MMIO addresses;
determining that the first partition is permitted to access the address using the first partition identifier;

generating, in response to determining that the address being accessed is not in the translation lookaside buffer and that the first partition is permitted to access the address, a first translation of the address being accessed to a bus identifier and a bus address using a translation table assigned to the first partition, wherein the bus identifier identifies one of the buses, wherein the bus address is in a bus address space assigned to the identified bus, and wherein the bus address resulting from the translation is assigned to a device accessible via the identified bus;
generating an entry for the address being accessed in the translation lookaside buffer, wherein the generated entry associates the address being accessed to the bus identifier and the bus address identified by the first translation, and wherein the entry enables a second translation of the address being accessed to the bus identifier and the bus address using the translation lookaside buffer; and
sending, based on the instruction, a request directed to the device via the identified bus to the bus address resulting from the first translation.

The reasons for allowance of Claim 31 is that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a storage system comprising: 
“ … receiving an instruction to access a Memory Mapped Input/Output (MMIO) address of an address space that includes a range of MMIO addresses for one or more connected devices, wherein the instruction was issued by a first partition of a plurality of 
	querying a translation lookaside buffer (TLB) for the MMIO address, wherein the TLB maps MMIO addresses to associated bus addresses and bus identifiers, wherein each entry in the TLB comprises a hardware request routing address, a lower limit of the bus address space for an associated bus, and an upper limit of the bus address space for the associated bus;
	determining, in response to the MMIO address being in the TLB, that the first partition is permitted to access the MMIO address by comparing the first partition identifier to an entry for the MMIO address in the TLB, wherein each entry in the TLB is assigned to a particular partition of the plurality of partitions;
	identifying, in response to determining that the first partition is permitted to access the MMIO address based on the first partition identifier matching , a bus address associated with the MMIO address using the TLB, the bus address being assigned to a device of the one or more connected devices; and
	transmitting, based on the instruction, a request to the device via the bus address.

The reasons for allowance of Claim 33 is that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a storage system comprising: 

determining that the MMIO address is not in a translation lookaside buffer (TLB);
	translating, in response to determining that the MMIO address is not in the TLB, using a translation table associated with the first partition, the MMIO address to a bus identifier and a bus address in response to determining that the first partition is permitted to access the MMIO address using the first partition identifier, wherein the bus identifier identifies a first bus of a plurality of buses connected to the processor, the bus address being assigned to a device accessible via the first bus; 
	sending, based on the instruction, a request directed to the device to the bus address via the identified bus.

As dependent claims 2-7, 9-13, 15-18, 32, 34-37 depend from an allowable base claim; they are at least allowable for the same reasons as noted supra.

The prior art made of record, neither anticipates nor renders obvious the above
recited combinations for at least the reasons specified.

Engebretsen (U.S. Patent Number 8,429,323) teaches about determining that an MMIO command comprises an MMIO address to read/write data from the specified MMIO address where the MMIO address is an address within a range of MMIO addresses. Further, Engebretsen discloses forwarding of commands based on MMIO commands directed to a MMIO address associated to a downstream device using mapping in routing table specifying forwarding path but fails to teach said limitation noted supra.

Augsburg (U.S. Patent Publication Number 2007/0050594)  teaches about discloses a management scheme for hierarchical TLBs and teaches that when an access address presented to a low level TLB results in a miss, the access address is searched in a next higher level TLB. Subsequently, a found entry in L1 TLB (L1 TLB hit) associated with the access address is added (replicated) to the low level L0 TLB but fails to teach said limitation noted supra.

Arndt (U.S. Patent Publication Number 2006/0212608)  teaches about discloses incoming MMIO operations using a Bus/Device/Function (B/D/F) number to obtain a pointer to an entry of a buffer table associated to the received B/D/F number. Further, each entry of the buffer table at least includes a starting address, and ending address, N Port ID, an adapter's B/D/F number and a host B/D/F number but fails to teach said limitation noted supra.


Response to Arguments

Applicant's arguments filed on 1-7, 9-13, 15-20, 31-37 have been carefully and fully considered, and are persuasive. As noted supra the case is in condition for allowance.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 20020152335 A1 Method For PCI IO Using PCI Device Memory Mapping In A Logically Partitioned System, Holmes.
US 20170199768 A1 USING HYPERVISOR FOR PCI DEVICE MEMORY MAPPING, Arroyo.
US 20040153853 A1 Data Processing System For Keeping Isolation Between Logical Partitions, Moriki.
US 20080126648 A1 Message Signaled Interrupt Management For A Computer Input/Output Fabric Incorporating Platform Independent Interrupt Manager, Brownlow.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 07519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAHILBA O PUCHE/Examiner, Art Unit 2132                                                                                                                                                                                                        01/10/2022

/DAVID YI/Supervisory Patent Examiner, Art Unit 2132